DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an insertion section configured to acquire the first frame…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. (US Patent No. 5,436,655) in view of Griffiths et al. (US Pub. No. 2008/0147147) and Sinha et al. (“Cortical Shift Tracking Using a Laser Range Scanner and Deformable Registration Methods”, 2003).
With regards to claim 1, Hiyama et al. disclose an image processing apparatus, comprising:
a blood vessel recognition device (23) configured to recognize a blood vessel (column 8, lines 18-57; column 15, lines 17-22, referring to using their invention to measure size or dimension of a blood vessel and a depth thereof within an organism, 
	an exploration laser light source configured to irradiate the living body with an exploration laser beam (i.e. 17, “measuring light”) (column 8, lines 18-57; column 15, lien 17-22; Figure 1); 
	an index laser light source configured to irradiate the living body with an index laser beam (i.e. one of the beams irradiated at another time point can be viewed as an index beam) (column 8, line 58-column 9, line 19; column 12, lines 26 – 44, column 14, lines 15-36; column 22, lines 15-column 23, line 25; column 24, lines 3-56, referring to executing measurement of the measuring light more than once and acquiring positon of a plurality of spots formed during a period of time; Figures 2-3, 5-6, 15, 17, 35);
one or more controller being further configured to calculate a first laser spot position on an acquired first frame and add a mark corresponding to the first laser spot position to an acquired image and calculates a spot position of the index laser beam (column 8, line 58-column 9, line 19; column 12, lines 26 – 44, column 14, lines 15-36; column 22, lines 15-column 23, line 25; referring to the coordinate measuring circuit (61) that computes coordinates of measuring light (17) on the object, wherein coordinates are inputted to the coordinate display means (62) and displayed and superimposed on the image displayed on the monitor; column 24, lines 3-56, referring to executing measurement of the measuring light more than once and acquiring positon of a plurality of spots formed during a period of time; column 31, lines 43-column 32, line 7 ; column 36, line 50-column 37, line 15; (Figures 2-3, 5-6, 15 and 17, 35); and

wherein in response to determining that the blood vessel is present, the one or more controllers calculate a center of gravity of brightness values (i.e. “optical strength distribution”) obtained by irradiating the living body with the index laser beam at a position at which the blood vessel is determined to be present (column 52, line 65-column 53, line 27, referring to the “spot region gravity-center computing circuit”; column 76, lines 18-24).  
However, though Hiyama et al. disclose that their invention can be used to measure a size or dimension of a blood vessel and a depth thereof within an organism; (column 15, lines 17-22), Hiyama et al. do not specifically disclose that the blood vessel recognition device recognizes the blood vessel via a laser Doppler method, that the blood vessel recognition device further comprise a photosensor configured to receive 
Further, Hiyama et al. do not specifically disclose that the one or more controllers add the mark corresponding to the first laser spot position to a position on a second frame corresponding to the first frame, the second frame being acquired at a time different from the time of the first frame.
Griffiths et al. disclose a device for detecting a venous structure or vessels in a patient or animal, wherein their device may use measurement based on Doppler velocimetry to determine the location of larger near-surface vessels based on the relative measurement of blood cell flux as the cells move through tissue (Abstract; paragraph [0045]).  A laser light source is used as the optical source (i.e. “exploration laser light source”) which is directed into the tissue and the reflected signal (i.e. received light that is obtained by irradiating the living body with the exploration laser beam) is monitored with two or more sensors (i.e. “photosensor”), wherein the interference between the two is used to provide a Doppler beat frequency which is then used to determine the velocity of particles moving beneath the surface (paragraph [0045]; note that a frequency of the received light is used to determine whether or not a blood vessel is present).  The device further projects a line of visible light onto the surface of the skin, in the longitudinal direction of the vessel, when the vessel is detected (paragraph [0044]).  Once the vein is located, the operator may insert a catheter or introducer 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the blood vessel recognition device of Hiyama et al. recognize the blood vessel via a laser Doppler method, that the blood vessel recognition device further comprise a photosensor configured to receive light obtained by irradiating the living body with the exploration laser beam and the one or more controllers are configured to analyze a frequency of the received light to determine whether or not a blood vessel is present, and further that the one or more controllers perform the calculations “when a blood vessel is recognized by the blood vessel recognition device”, as taught by Griffiths et al., in order to determine the location of larger near-surface vessels and provide an improved vein-locating device that can reduce the likelihood of downstream complications and expense (paragraphs [0007]-[0008], [0045]).
However, the above combined references do not specifically disclose that the one or more controllers add the mark corresponding to the first laser spot position to a position on a second frame corresponding to the first frame, the second frame being acquired at a time different from the time of the first frame.
Sinha et al. disclose tracking brain shift by utilizing laser range scan (LRS) data and 2D deformable image registration, wherein a laser-range scanning device is used to acquire textured points clouds of a surgical field of view (SFOV) and a deformation field st-2nd paragraphs).  Shift between serial LRS datasets can be calculated by selecting a target point in one of the two serial datasets and transforming the selected target point into texture space using its texture coordinates (Abstract; pg. 3, 2nd paragraph; Figures 2 and 3, note that the points in the serial LRS datasets correspond to laser spots).  The transformed point is then deformed into the second texture space and projected back into the 3D space of the second LRS data set (note that a mark/point corresponding to a laser spot position in the first LRS data set is thus added to a position on a second LRS data set, the second LRS data set being acquired at a time different from time of the first LRS data set) (Abstract; pg. 3, 2nd paragraph; Figure 3).  Using this method, the motion of a point, in a single LRS data set can be tracked in three dimensions through serial LRS datasets (pg. 3, 2nd paragraph; Figure 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more controllers add the mark corresponding to the first laser spot position to a position on a second frame corresponding to the first frame, the second frame being acquired at a time different from the time of the first frame, as taught by Sinha et al., in order to track motion of the object of interest (i.e. blood vessel) (Abstract; pg. 3, 2nd paragraph).
With regards to claim 2, Sinha et al. disclose that the one or more controllers further calculate position shift information (i.e. “deformation field”) of the second frame relative to the first laser spot position, calculates a correction position on the second frame on the basis of the calculated position shift information, the correction position 
With regards to claim 4, Hiyama et al. do not specifically disclose that in the blood vessel recognition device, a radiation spot of at least one of the exploration laser beam and the index laser beam has a specific shape different from an Airy pattern (see Figures 1, 9, 15, 17, note that HIyama et al. makes no mention of using an Airy disc which is used to acquire an Airy pattern).
With regards to claim 5, Hiyama et al. disclose that the blood vessel recognition device radiates the index laser beam so that the radiation spot of the index laser beam takes a specific shape different from an Airy Pattern (see Figures 1, 9, 15, 17, note that Hiyama et al. makes no mention of using an Airy disc which is used to acquire an Airy pattern) and Sinha et al. disclose that the one or more controllers calculates the laser spot position using an image correlation (i.e. registration) with a separately prepared group of reference images (i.e. the texture space data) of the radiation spot of the index laser beam) (pg. 3, first two paragraphs).
With regards to claim 7, Sinha et al. disclose that the one or more controllers acquires the position shift information using an image correlation between the first frame and the second frame that are acquired by the image acquisition device (Abstract; pg. 3, 1st-2nd paragraphs).
With regards to claim 8, Sinha et al. disclose that when performing the image correlation, the one or more controllers acquires a transformation image based on any one or a combination of any of enlargement, reduction, angle, and skew of one of the first frame and the second frame that are different from each other and acquires the st-2nd paragraphs, note that a rigid transformation would include transforming angle (i.e. rotation) and/or skew (translation) differences between the images).
With regards to claim 12, Hiyama et al. disclose that the blood vessel recognition device has an operating button that manually switches ON/OFF a blood vessel recognition operation (column 35, lines 15-23). 
With regards to claim 14, Hiyama et al. disclose that the index laser beam is white light (column 76, lines 13-15, referring to the wavelength of the measuring light being within a visible optical area/region, which would thus include white light) and that the one or more controllers calculate the center of gravity of brightness values of a RGB light (column 51, lines 8-24; column 52, lines 32-37; column 76, line 18-24; column 29, lines 8-11).  Griffiths et al. further disclose that the index laser beam is white light (paragraph [0041], referring to projecting a line of visible light (i.e. white light) onto the surface where the detected vessel is located).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. in view of Griffiths et al. and Sinha et al. as applied to claim 1 above, and further in view of Ramsey et al. (US Pub No. 2011/0141345).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  
Sinha et al. disclose that the one or more controllers calculates the laser spot position using an image correlation between the shape of the spot of the exploration 
However, they do not specifically disclose that the radiation spot of the exploration laser beam has a concentric-ring shape and that the light pattern is a concentric-ring pattern.
Ramsey et al. disclose using projected light in the form of a concentric-ring shape (see Figure 4, note that the projected light (8,9) has a concentric-ring shape) in order to determine size of objects within the image (paragraphs [0018]-[0019]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the radiation spot of the exploration laser beam of the above combined references have a concentric-ring shape and that the light pattern thus be a concentric-ring pattern, as taught by Ramsey et al., in order to determine size of objects within the image (paragraphs [0018]-[0019]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. in view of Griffiths et al. and Sinha et al. as applied to claim 2 above, and further in view of Yoshimura (US Pub No. 2016/0051127).
With regards to claim 9, as discussed above, the above combined references meet the limitations of claim 2.  Further, Hiyama et al. disclose that their apparatus further comprises an intersection section (2) configured to acquire the first frame and the second frame and that is configured to be inserted into the body of a patient, and wherein the one or more controllers calculates the position shift information on the basis of a relative position between the insertion section and the body (column 3, lines 6-10; Note that the “insertion section” has been interpreted under 35 USC 112(f) as corresponding to an endoscope and equivalents thereof, in accordance with paragraph [0059] of the instant PG-Pub No. 2018/055372).
However, the above combined references do not specifically disclose that the insertion section is inserted into the body of the patient via a trocar and that their apparatus further comprises a sensor that acquires the relative position between the insertion section and the trocar.
Yoshimura discloses an endoscope including an body (3) that is inserted into the body of a patient via a trocar (8), wherein the body (3) may include a sensor (92) that is provided to detect the distance from the body (3) to the trocar (8) (Abstract; paragraphs [0036], [0072], [0088]-[0089]; [0109]; Figures 10-11).  The operator may move the body (3) relative to the trocar (8) in the insertion or withdrawal direction and there is a change in that distance during this movement, wherein, by detection of such a change, it is possible for the operator to detect the amount of insertion and the position of the front end portion (21) as well (paragraph [0088]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the insertion section of the above combined references be inserted into the body of the patient via a trocar and that their apparatus further comprises a sensor that acquires the relative position between the insertion section and the trocar, as taught by Yoshimura, in order to be able to determine the amount of insertion and/or withdrawal of the insertion section (paragraph [0088]).  
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. in view of Griffiths et al. and Sinha et al. as applied to claim 1 above, and further in view of Christiansen (US Pub No. 2015/0161802).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the blood vessel recognition device has a gripping tool for gripping the living body. 
Christiansen discloses that an instrument may include a distal end comprising of jaws of a surgical clamp which allows a holding action by a non-positive connection with a particular soft surface, so that the end of the instrument in the desired position is safe and secured against slipping (paragraph [0099]; Figure 6b). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the blood vessel recognition device have a grip section for gripping the living body, as taught by Christiansen, in order to ensure the device is safe and secured against slipping in a desired position (paragraph [0099]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honma (US Pub No. 2003/0197655) discloses a measuring system comprising of a laser pointer and an image sensor, wherein laser beams are emitted from the laser pointer and positions of the laser beams measured by the image sensor can be identified by pixels on the image sensors (Abstract; paragraph [0031]).  The pixel positions may be output from a center-of-gravity position calculating circuit (paragraph [0031]).  Since the laser beam emitted from the laser pointer is thicker than the pixel size of the image sensor, and thus the laser beam is irradiated onto plural pixels of the image sensor, the center of gravity is sensed in order to decide on which pixel of the image sensor mainly the laser beam is irradiated (paragraph [0031]).  As the means for sensing the center of gravity of the laser beam, there is the method that decides the point, at which a total sum of products of output values (i.e. brightness values) of .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793